NUMBER 13-05-00114-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



ARMANDO QUINTANA VILLANUEVA,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.


On appeal from the 398th District Court of Hidalgo County, Texas.


MEMORANDUM OPINION


Before Justices Hinojosa, Rodriguez, and Garza
Memorandum Opinion by Justice Hinojosa


	Appellant, Armando Quintana Villanueva, appeals from the trial court's order
denying his petition for a writ of habeas corpus.  We dismiss for want of jurisdiction.
	Pursuant to a plea agreement, appellant pleaded guilty to the misdemeanor offense
of assault on September 6, 2000.  The trial court (1) accepted appellant's plea, (2) found
him guilty of assault, (3) assessed his punishment at one year confinement in the Hidalgo
County Jail and a $1,000 fine, (4) suspended the jail sentence, and (5) placed him on
community supervision for two years.
	On February 29, 2004, appellant was apprehended by federal authorities for illegal
entry.  Later, on October 24, 2004, appellant filed an application for a writ of habeas corpus
pursuant to article 11.072 of the code of criminal procedure.  See Tex. Code Crim. Proc.
Ann. art. 11.072 (Vernon 2005).  Appellant asserted that his plea had been involuntarily
entered because of the ineffective assistance of trial counsel.  Appellant sought to have
the September 6, 2000 judgment of conviction set aside and to be discharged from the
illegal restraint of the void judgment. The State filed a response to appellant's application. 
The trial court did not hear evidence or oral argument on the application.
	The trial court signed an order denying appellant's application for a writ of habeas
corpus as frivolous.  There is no indication from the record, or the order, that the trial court
considered the merits of the application.
	If the trial court reaches the merits of the habeas corpus application, its ruling is
appealable even if it comes in the form of an order refusing to issue the writ.  Id. 
Conversely, an order purporting to deny the relief sought in a habeas corpus application
is not appealable if the trial court did not in fact rule on the substantive merits of the
applicant's claim.  In re Gonzales, 12 S.W.3d 913, 914 (Tex. App.-Austin 2000, pet. ref'd).
	Although the trial court stated in its order that it was denying the relief requested,
it did not rule on the merits of appellant's application.  Therefore, the trial court's order is
not appealable.
	This appeal is dismissed for want of jurisdiction.

							FEDERICO G. HINOJOSA
							Justice

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 17th day of August, 2006.